         Case 1:18-cv-04376-PGG Document 21 Filed 12/07/18 Page 1 of 2



                                         December 7, 2018

VIA ECF AND FACSIMILE
The Honorable Paul G. Gardephe
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, NY 10007

               Re: New York Immigration Coalition v. United States Immigration and Customs
                   Enforcement, et al., 1:18-cv-04376-PGG

Dear Judge Gardephe:

        The parties to the above-referenced Freedom of Information Act (“FOIA”) litigation
submit this letter regarding the joint letter proposing a document production schedule, which is
due today under the Court’s Order dated October 17, 2018. Dkt. No. 20. Counsel for Defendants
United States Immigration and Customs Enforcement (“ICE”) and United States Customs and
Border Protection (“CBP”) (collectively “the Government”) have conferred with counsel for
Plaintiff New York Immigration Coalition (“NYIC”), who joins in this letter. The parties
respectfully request that their deadline to propose a production schedule for the Court’s
consideration be extended by two weeks from today to December 21, 2018.

        Thus far, the parties have complied with the schedule set in the Court’s October 17, 2018
Order. Specifically, on October 19, 2018, the Government made a production of non-exempt
records to NYIC, and on November 30, 2018, the Government completed its searches for
additional responsive records and provided information about the results of those searches to NYIC
so that the parties could begin negotiating a schedule for the production of the remaining non-
exempt responsive records. Counsel for the Government and NYIC met and conferred to discuss
the document production status and schedule on December 4, 2018, and again on December 6,
2018.

        The parties request a two-week extension of the deadline for two reasons. First, the
additional time will allow the Government to complete the process of de-duplicating its records so
that it may provide a more accurate total page count to NYIC. Second, the Government expects
to provide information about the general categories of records yielded by its searches to NYIC so
that NYIC can narrow and/or prioritize certain categories of records for the Government’s review,
which may greatly streamline that process. This is the parties’ first request for an extension of this
deadline.

       Thank you for your consideration of this request.
         Case 1:18-cv-04376-PGG Document 21 Filed 12/07/18 Page 2 of 2



Respectfully submitted,

KIRKLAND & ELLIS LLP                         GEOFFREY BERMAN
                                             United States Attorney

By: /s/ Terence Leong                        By: /s/ Jennifer Jude
Warren Haskel                                Jennifer Jude
Terence Leong                                Assistant United States Attorney
601 Lexington Avenue                         86 Chambers Street, 3rd Floor
New York, NY 10022                           New York, NY 10007
Tel.: (212) 446-4800                         Tel.: (212) 637-2663
Fax: (212) 446-4900                          Fax.: (212) 637-2686
Email: whaskel@kirkland.com                  Email: jennifer.jude@usdoj.gov
        terence.leong@kirkland.com

Counsel for Plaintiff New York Immigration   Counsel for Defendants U.S. Immigration and
Coalition                                    Customs Enforcement and U.S. Customs and
                                             Border Protection
